UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1247


LAWRENCE MILLS,

                    Plaintiff - Appellant,

             v.

SUNTRUST BANKS, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:18-cv-00743-GJH)


Submitted: July 16, 2019                                          Decided: July 18, 2019


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Mills, Appellant Pro Se. Syed Mohsin Reza, Mary Zinsner, TROUTMAN
SANDERS, LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lawrence Mills appeals the district court’s order dismissing his suit against

SunTrust Banks, Inc., because res judicata barred Mills’ claims. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Mills v. SunTrust Banks, Inc., No. 8:18-cv-00743-GJH (D. Md. Mar. 4,

2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2